Citation Nr: 1541471	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC), to include as based on a need for the regular aid and attendance of another person or being housebound.


REPRESENTATION

Appellant represented by:	Denice E. Brue-Clopton, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and T.C.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran, his wife, and T.C. testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities; while he has a single service-connected disability rated 100 percent, he neither has additional service-connected disability or disabilities independently ratable at 60 percent, nor is permanently housebound by reason of service-connected disability or disabilities.

CONCLUSION OF LAW

The criteria for SMC under 38 U.S.C. § 1114(l) or (s) for being so helpless as to be in need of regular aid and attendance, or for being permanently housebound, due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a February 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations and assessments related to his claim in January and April 2012.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  SMC

Special monthly compensation provided by 38 U.S.C. § 1114(l) is payable for being so helpless as to be in need of regular aid and attendance due to service-connected disability or disabilities.  38 C.F.R. § 3.350(b).  The criteria for determining whether a veteran is so helpless as to be in need of regular aid and attendance are listed in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3).

Under 38 C.F.R. § 3.352(a), the following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

Special monthly compensation provided by 38 U.S.C. § 1114(s) is payable where the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran's service-connected disabilities are anal fistula with fecal incontinence associated with hemorrhoids, rated 100 percent under Diagnostic Code (DC) 7399-7332, and hemorrhoids, post-operative, rated 10 percent under DC 7336.  Thus, the Veteran's anal fistula is rated for complete loss of sphincter control of the rectum and anus.  See 38 C.F.R. § 4.114, DC 7338; see also 38 C.F.R. §§ 4.20, 4.27.  The Veteran's hemorrhoids are rated for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  See 38 C.F.R. § 4.114, DC 7336.

Here, SMC must be denied under 38 U.S.C. § 1114(l) and (s).  While the Veteran is severely disabled and in need of regular aid and attendance, the record does not reflect that he is so helpless as to be in need of regular aid and attendance due to service-connected disability or disabilities.  Also, although he has one service-connected disability rated 100 percent, he neither has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, nor is permanently housebound by reason of service-connected disability or disabilities.

January and April 2012 VA examination reports for housebound status or permanent need for regular aid and attendance, provided by a nurse practitioner and a physician, respectively, reflect that the Veteran is unable to feed himself due to deformity of the hands, unable to prepare his own meals, needs assistance in bathing and other hygiene needs, and requires home health care.  It was noted that the Veteran was in a wheelchair, and gnarled and arthritic fingers bilaterally, and did not grip or perform fine motor skills.  It was noted that he was slumped over to his left side in his wheelchair with poor posturing, and that the joints in his hands, wrists, ankles, and feet were significantly torsed.  He complained of bearing weight on his feet, which had hallux valgus, and he moved in a wheelchair pushed by his spouse.  It was noted that it was very difficult for him to ambulate or maintain good balance and almost impossible for him to propel forward without a significant amount of assistance.  The Veteran had limited range of motion with both flexion and extension of the spine, trunk, and neck, and there was scoliosis of the thoracic spine (directed to his left side).  It was also noted that the Veteran endorsed bowl incontinence, wearing protective undergarments, and not leaving home or his immediate premises unattended.  It was noted that the disabilities that restricted his activities and functions were immobility, foot and hand pain, instability, and deformity and anal fistula with fecal incontinence.  

While the medical evidence suggests that the Veteran is in need of aid and attendance, such need is due to hand and foot disorders that limit his mobility and ability to perform basic functions such as eating, bathing, and maintaining personal hygiene.  This evidence reflects that the Veteran's anal fistula and resulting incontinence or hemorrhoids, while disabling, are not the cause of any need for aid and attendance.

Furthermore, the Veteran, himself, and his attorney have described a disability picture in which he requires aid and attendance for his nonservice-connected disabilities, but they have not described how his service-connected disabilities alone would require aid and attendance.

In an October 2014 statement, the Veteran's attorney argued that the Veteran required assistance from his wife in feeding, bathing, meals and other household tasks, that he had "deformity of his hands and also his feet that have been documented throughout his records," and that he had "fecal incontinence to the extent that he ha[d] to wear adult protective undergarments... changed multiple times a day," which required assistance.  She also argued that he was "a wheelchair user primarily because of his knarled feet which make it nearly impossible [to] ambulate without assistance."  She further argued that the Veteran's "lack of mobility prohibits him from leaving his home except by the assistance of someone to take him and bring him back."

During the Veteran's July 2015 Board hearing, he testified that he required aid and attendance because he was not able to change himself when suffering fecal incontinence and could not maintain his hygiene due to the condition of his hands, and could not stand due to the condition of his feet. 

Thus, likewise, the Veteran and his attorney describe a disability picture in which the Veteran requires aid and attendance as the result of his hand and feet disorders and impairment directly resulting from these disorders, including lack of mobility, ability to stand, and ability to maintain hygiene.  The Board notes the Veteran's contentions that he must change undergarments multiple times a day due to his service-connected rectal and anal disabilities, and that, as a result of his inability to use his hands, he requires assistance changing himself.  However, again, this assertion reflects that, while the need to change his undergarments several times per day is the result of his service-connected disabilities, his need for aid and attendance in performing this basic task results from his inability to use his hands rather than from his incontinence, itself. 

Finally, while the Veteran's anal fistula with fecal incontinence associated with hemorrhoids is rated 100 percent, his only other service-connected disability of hemorrhoids is rated only 10 percent and, moreover, involves the same anatomical segment and bodily system as his anal fistula.  Also, the record does not reflect that the Veteran is substantially confined to his dwelling and the immediate premises as a direct result of his anal fistula, and resulting loss of sphincter control, or hemorrhoids.  Again, while according to the Veteran and his attorney, as well as the January and April 2012 VA examiners, the Veteran is able to leave his home only with assistance, such has been described as the result of his nonservice-connected hand and foot disabilities.  Furthermore, as the Veteran is able to leave his home, even if it requires the assistance of another, the evidence does not show that he is, in fact, substantially confined to his dwelling and the immediate premises.

Accordingly, SMC under 38 U.S.C. § 1114(l) or (s) for being so helpless as to be in need of regular aid and attendance, or for being permanently housebound, due to service-connected disabilities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

SMC, to include as based on a need for the regular aid and attendance of another person or being housebound, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


